Citation Nr: 0508114	
Decision Date: 03/18/05    Archive Date: 03/30/05

DOCKET NO.  00-02 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-
operative residuals of stabilization surgery for right 
shoulder dislocation.  

2.  Entitlement to a rating in excess of 20 percent for post-
operative residuals of stabilization surgery for left 
shoulder dislocation.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The appellant in this case is a veteran who served on active 
duty from April 1973 to August 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The issues 
on appeal were before the Board in June 2001 at which time 
they were denied.  The veteran appealed the Board's June 2001 
decision to the United States Court of Appeals for Veterans 
Claims (hereinafter "the Court").  By Order dated March 14, 
2002, the Court vacated the Board's June 2001 decision 
pursuant to a March 2002 Joint Motion.  The issues were again 
before the Board in September 2003 when they were remanded to 
cure a procedural defect and for additional evidentiary 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

A Joint Remand before the Court at the time of its March 14, 
2002 Order included argument to the effect that the Board 
failed to adequately evaluate the veteran's shoulder claims 
under the provisions of DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In a September 2003 remand, the Board directed the 
RO to perform additional evidentiary development in order to 
address the Deluca provisions.  The RO was to afford the 
veteran a comprehensive VA examination of his shoulders and 
the examiner was to clearly report the ranges of motion of 
the shoulders.  

Significantly, with regard to ranges of motion, the examiner 
was also to indicate at what point (in degrees) that such 
motions elicited pain.  The examiner was further required to 
offer an opinion as to the degree of additional functional 
loss (if any) due to weakness, fatigue and incoordination, 
including during flare- ups the veteran may experience as a 
result of his service-connected disabilities.  A review of 
the report of the June 2004 examination indicates that it 
does not comply with the Board's remand directions.  The 
examiner who conducted the examination provided ranges of 
motion for the shoulders but did not indicate at what point 
that such motion elicited pain nor did the examiner provide 
an opinion as to the degree of additional functional loss the 
veteran experiences due to weakness, fatigue and 
incoordination, including during flare- ups.  A remand by the 
Board confers on the claimant, as a matter of law, the right 
to compliance with the remand orders.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).  Failure of the Board to insure 
compliance with remand instructions constitutes error and 
warrants the vacating of a subsequent Board decision.  Id.  
Therefore, another remand is required to obtain the 
information previously requested.  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The veteran should be scheduled for a 
comprehensive VA examination of his 
shoulders to ascertain all current 
symptomatology.  It is imperative that 
the claims file be made available to the 
examiner for review in connection with 
the examinations.  All medically 
indicated special studies and tests, 
including x-rays if deemed medically 
advisable, should be accomplished.  With 
regard to each shoulder, the examiner 
should clearly report any scars as well 
as ranges of motion.  With regard to 
ranges of motion, the examiner must 
indicate at what point (in degrees) that 
such motions elicit pain.  The examiner 
should also offer an opinion as to the 
degree of additional functional loss (if 
any) due to weakness, fatigue, and 
incoordination, including during flare- 
ups.

2.  After undertaking any additional 
development which the RO may deem 
necessary, the RO should review the 
expanded record and determine if the 
benefits sought can be granted.  The RO 
should consider the provisions of 38 
C.F.R. §§ 4.40, 4.45, 4.59;  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The RO 
should also consider whether separate 
ratings are warranted for limitation of 
motion under Diagnostic Codes 5003 or 
5201 pursuant to Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991); 
see also VAOPGCPREC 9- 98.  The veteran 
and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



